OPINION
PER CURIAM:
This is an appeal on questions of law from ^ judgment of the Court of Common Pleas of Lorain County. The action in the Court of Common Pleas was an appeal from the Industrial Commission of Ohio. The commission had denied the appellant’s right to participate in the workmen’s compensation fund.
It was the claim of the plaintiff before the commission, and likewise before the Court of Common Pleas, that her husband died as a proximate result of an accidental injury received in the course of and growing out of his employment with one David Shafer, a contributor to the fund.
A jury trial was held in the Common Pleas Court, and upon its completion a verdict was returned in favor of the commission. It is from the judgment rendered upon that verdict that the appeal to this court has been made.
The claimant, the plaintiff in the court below, claims in her appeal on questions of law to this court that there are several errors in the charge of the court. No other errors are claimed.
At the close of the charge, the court inquired: “Do counsel request that the jury be given any further instructions?” No requests were made by counsel for appellant, and only general exceptions were taken to the charge.
Not only this court, but many other reviewing courts in this state, have had before them questions relating to the sufficiency of charges and the obligation of the court in reference thereto, and also the duty of counsel to call the court’s attention to matters upon which the trial court neglects or omits fully to charge.
Simko v Miller, 133 Oh St 345.
Smith v Zone Cab Co., 135 Oh St 415.
A general discussion of this subject with a multitude of cases cited is discussed in §296 et seq, of the subject of “Trial” in 39 O. Jur.
In view of the evidence in this case, we find no error of commission prejudicial to the rights of the appellant in the charge of the court, and, as there are no other errors claimed, the judgment is therefore affirmed.
WASHBURN, PJ., DOYLE, J. and STEVENS, J., concur.